OFFICE      OF THE AlTORNEY         GENERAL   OF TEXAS
                                 AUSTIN




honorable Thea. A.       Wheat
county Attorney
Liberty     county
wberty, Text8




                                            oorporatlon, and 'B'
                                            I)earned by 8aid




            &die        argopinion that both *A*, a aorpara-
          WI&    yl   '8' end 'C' are violating hrtlol.
                .
          hrtlole 16931, Vernonla Annotatsd aet8s.w Statute*,
1s the penal provlrlon of thiiTeP8 Hotop Carrier Aat, 8ad
Nkuatk      oonsld~red with Article glib Of VernOn’S         AnnOtAted
Glvllstatutes.ThisAot             was     orlglnallymismd   in   1!#9 by the
Honorable Thea. A. meat,   Page 2


Forty-first tigisZetu.reand incorporated in the S08sion Acts
of 1929, as chapter 314 at page 698.  It bra been amended in
Some reapeats but the publlehera of Vernon's Annotsted 00d0
mve sepiaratedthe same aa indicated, pl.&oingthe #m&inpart
thsreof in the Civil Statutes.  In this opinion ve shall
refer to the various sectlona as numbered by Vernon and lEIIO-
cirtes.
          we vi11 not undertake to ret out ln full all OS
the applicable se&ions of the tvo articles, 911b and 16gab,
rrupra,but referenoe le pede to Section 1 of Article 9llb,
containing the derinitlone ambodled in the Texas Wotor Ca,rrler
Aot . Par8graphs (g) end (h) of said aeatlon read UJ follovs:

          "(g)Tb term *motor oarrler8 nuaanaany per-
     son, firm, oorporatlon, oompang, ao-partn&rrhip,
     sssoclatlon or joint stook association, and their
     lessees, receivers or trustees appointed by my
     Court vhhtroever, a,      oontrolllng, munaging,
     operating or causing to be operated any motor
     propelled vehlole used in tramporting property
     for compensation or hire over any public hi&way
     In this State, vhere in the course of suoh trans-
     portation a highway betveen tvo or more lncorpor-
     ated cities, towna or villages 1s traversedI pro-
     vided that the term 'motor c8rrler1 a8 wed in
     this Aat shall not lnolude, and this Aat shall not
     apply to motor vehiclea operated exclusively vlth-
     ln the incorporated limits of oitlea or tovna.
          '(h) The term *contract carrier' means any
     motor aarrler aa herellurbovedeflrmd transporting
     property for compensation or hire over any highway
     in LoisState other than M a common oarrler."
          Thus, ve see that every motor oamler an defined,
must have either a certifloate of convenience and neoeraity
or a permit; the oertlficate being required of'co-n   carriers
and the permit being applloable to contraot aarrlera.  Section
6 of Article 9llb makes provision for speolal oommodity permits
in certain lnntanoes, but does not apply to lumber. There-
fore, if the lumber in question is transported over highway8
of l&la State under the olroumatancea above referred to by you,
either a certificate of convenlencc and necessity, or a permlt
Honorable Tho8. A. Wheat, P&go f


duly l44u4d by the Rsllroad Commiaeion of Texes, is eksen-
tlal to legal operation. vhile a permlt 18 not required of
one trrrnsportinghi4 ovn property, the corporrtion 14 8 leg81
entity and under your 4tatemsnt controote with its atookholdere.
Therefore    both 'A', the oorporotion and 'B' and '0' the lndl-
vlduolr come within the plain language of Article 169Ob,
presrrphs(a)     and (b):
         "(a) Every officer, sgent, servant or em-
    ployee o? any corpor4tlon and every other person
    who violate8 or fall8 to aomply vlth or prwuree,
    u&d8 or abet8 ln the vlol8tlon of any provision
    of this Act or who violate8 or foil8 to ob8y, ob-
    nerve or oomply vith any lew?ul order, declslon,
    rule or regulation, dlr8atlon, demend, or requlre-
                           shall be guilty of a mle-
    ment of the Conmi.le4lon
    denwanor and, upon conviction thereof, eta811be
    punlehed by a fine of not lees than Tventy-five
    DolUre ($25.00),  nor more t-tanTvo Hundred Del-::
    lare (4200.00), and the vlolationr occurrlng on
    e&oh day sb411 eaah oolvrtltutea eewate   ofien4e.

           "(b) Rvery officer, &gent, eervant or emloyee
    o? any oorporatlon and evsry other pereon who vlo-
    &tee or ialla to comply vlth or proouree, aide or
    abet+ In the violation of any provirllonof this Act
    or vho vlolatee or f'aLl8to obey, obeerve or comply
    with sny lav?ul order, declalon, rule OF regulation,
    direction, dem8nd or requirement of the Comml84lon
    shall in addition be sumat to and shall pay a penal-
    ty not exaeedlng One Hundred Dollars ($lOO.OO), for
    each and every day of auah vlol&tlon. Such pemlty
    &all be recovered in my Court of aompetent jurle-
    diction   in the county ln which the vlolotlon ocoure.
    Suit for such penalty or pen8ltlee lh411 be ln8ti-
    tuted and conduated by the Attorney @enera a? the
    State of Tex&s, or by the County or Dletrlot Attor-
    ney ln the county in whfch the violation occurs, In
    the 118~88 of the State of Texa8."
           Bovever, ve must next oonelder the crl8dnal reeponei-
bZllty a? the oorporatlon~and whether it n18ybe fined in 4
crlpliinl proueedlng. This l8 8 subject vhleh ha8 reoelved the
considered attention of many authorltlee. During the adminis-
Rmorable     Thor. A. What,   PW   4


tratlon of Attorney General 8. F. Looneg, two oplnion8 vere
re&emd      holding that oorpor8tlon8 my be proceeded l@in*t
d      fined for vlotitlotisof the PO-1 Oode$ tht th4 Word
"per4on" M used la pen41 et4tutee emhr8oee rrtl?lolAl a4
veil a4 n8tur41 por4on4. IWny 08444 were olted from forelgn
jrpjmllatlons. See Opinions of Attorney Osnenl, Blennlrl
Report, 1912-1914, pp. 295, 296. Referenoele llkwl80 mode
to an article b De4.n11% P. Rlldebrand o? the Texu Unlver-
elty mlool of E v, 13 Tews Iev Revlw, 253 ot p. 272.
Clearly, the great velght of ruthorlty outside of Texls is
that a corporation pay be cWnally       llrble not only for
arlm44 lnvolvlng gene-1 intent but even for crlmes vhlch
squire     8 epeal?lc.lntent.
            The Court of fh4min81 Appsrls of thle State, hov-
ever,   in the 0880 of Judge Lynch Interartloml Book k Publi4h-
1% Go. v. State, 84 Tex. Cr. R. 459, 208 S.W. 526, vhenln
the oorporatlon ~44 oonvlated of carrylng on the buelneea of
8n emigrant 8gent vlthout flret having obt4lned a lloexme
therefor   from the Commi44lon4r of labor 8t.8tl8tlce,u8ed thle
'lang\utP:
             "
              . . ..there is no provi4lon of law in thle
        state under which (L firm or oorpolutlcn a8n be
        lndloted or tried under the orlmlrul lwe, as'
        seems to have been the effort   her4."
          The Lynch aa8e 14 cited as authority ?or the follow-
lng atatellrsnt
              in Texas Jurleprudenoet

              “Although genenlly in c o netr ulnglt4tute
        bv the word 'per8on' 14 deemed to lnolude 8
        oorpor8tlon, in the case of the Texas Pezul Code,
        t&la lnterpretstlon e6n extend only to a aorpon-
        tlon 84 the ~person~ w *party’ who or whore pm-
        perty 14 affeoted by the opiy, beaawe there b
        no provlelon   of law ln this state under uhloh a
        firm or c.orporationoan be lndloted or tried
        under the arlmlnsl l~bve." (11 Tar. Jur. 220)
          The J\bdsgs
                    Lynch ~4  ha8 never been overruled or
modlfled, althou@ severely c~loleed by De&a R&ldeW      ln
hia lav review utlole hexvtotore o&ted.
gonorable Thsr. A. Wheat, Page 5


          In the OMS of Overt v. State, 97 Tex. Cr. R. 202,
260 S.U. 856, appears the following language:

          “We bring orlmtnals personally before the
     courts and juries under our proaedure and enforce
     punishment fixed by confinement in the jails or
     penitentiaries, Corporations, conqnbnies,flme,
     co-partnarahl.ps,joint-stock companlos, or aarooia-
     tlons aould not as such be proseouted 98 crl.m%rnla
     and could not be brought in person before the
     courts; and a law that undsrtakes to so hold them,
     muat be held unreasonable, indefinite, and of
     doubtful aonstructlon.”
          We @U.n   quote   from Texan Jurlsprudenoer
           *There is no proviaion of law 3.nTexas under
     vhich a partnership or corporation can be.lndlct-
     ed or tried under the criminal lava, nor oan they
     be prosecuted criminally under a statute providing
     for the punishment of ‘any person* who violates
     Its provisions. But whllo a corporation cannot be
     imprisoned for violating 8 atatute either as a part
     of the punlehment thereior OF for failure to pay
     a money fine, in rare lnatancea provision haa been
     made Par the punishment of aorporationa for the
     violation of criminal atatutee by mean6 of’penal-
     ties to be recovered by ault in contradistinction
     to a fine or Imprisonment therefor.” (12 Tex. Jur.
     271j.
          We aleo direct your attention to the faot that hrtl-
ale l@Ob, which M herelnbeforo noted contains the penalty
alaum35 of the Texas Motor Carrier Act, mantlona “Every offi-
cer, agent, servant or employee” of any corporation, “and every
other person.” The offiaers of the oorporation you aantlon
are therefore amnable to the prcvlnlons of the law, a8 well
au every individual conzected with the doing of the Inhibited
aota, tiithoutlicense as r80qulred,and they snagbe prosecuted.
The f%ot that any such person uses any guise or trade-mama In




                                                              1. -::
                                                                  ,2
                                                          400


mnoPrsbleTho8. A. What,   Page 6



                                  no bliferonoe In the
                                  defense, but in suoh
,oaM tM oomplalnt~ lnf0raat1on or fadlotnmt 8hould be
against the indlvid~lrhom            ._.
                            &t8 oomtitute   a violation
0r the law. Se0 the lrstpwagraph   of the opinionin the
JudgeLynahoam,    rupn.




                  -:~yGENZRAL OF TEXAS